Case: 16-17268   Date Filed: 01/10/2018   Page: 1 of 4


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 16-17268
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 8:16-cv-02797-EAK-TBM



JEROME RAHEEM SIMPSON,

                                                         Plaintiff - Appellant,

                                versus

STATE OF FLORIDA,
SIXTH JUDICIAL CIRCUIT COURT OF PINELLAS COUNTY FLORIDA,
DEPUTY PETERSON,
Pinellas County Jail Deputy (payroll #39490),
CPL BAKER,
(payroll #7428),
 PINELLAS COUNTY JAIL'S PROPERTY CONTROL OPERATIVE
(S) OF INMATE'S PERSONAL PROPERTY SECTION, et al.,

                                                      Defendants - Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                           (January 10, 2018)
              Case: 16-17268     Date Filed: 01/10/2018   Page: 2 of 4


Before TJOFLAT, ROSENBAUM, and NEWSOM, Circuit Judges.

PER CURIAM:

      Jerome Raheem Simpson, a prisoner proceeding pro se, appeals the sua

sponte dismissal of his 42 U.S.C. § 1983 action for failure to state a claim upon

which relief may be granted. On appeal, he argues that the district court erred in

concluding that the four-year statute of limitations period had run.

      We begin by summarizing the operative facts. On September 23, 2016,

Simpson signed a complaint against the State of Florida, the Attorney General of

Florida, and several correctional officers, and had it stamped as received by prison

officials. Simpson alleged in his complaint that, while he was being held at the

county jail awaiting transfer to the Florida Department of Corrections, an officer

instructed him to lay out his personal property for a search, and he was led away

before the search concluded. According to the complaint, Simpson was later

transferred to his new location without his personal property, and the property

never arrived. Based on these circumstances, Simpson asserted that his “personal

property had been directly subjected to the dangerous condition of disposal on

August 21, 2012, and had been disposed of on September 24, 2012.” ECF No. 1 at

13. As a result, he claimed several constitutional violations.

      Upon initial screening of Simpson’s case, the district court dismissed

Simpson’s complaint sua sponte for being filed after the expiration of Florida’s


                                          2
              Case: 16-17268      Date Filed: 01/10/2018      Page: 3 of 4


four-year statute of limitations. The court found that the defendants’ alleged

actions occurred on August 21, 2012, when Simpson was transferred to his new

prison facility and did not have his belongings registered as his property.

Consequently,    the   district   court   concluded    that     Simpson’s    complaint,

constructively filed on September 23, 2016, was filed after the four-year statute of

limitations period had passed.

      We review do novo a district court’s dismissal for failure to state a claim,

“viewing the allegations in the complaint as true.” Hughes v. Lott, 350 F.3d 1157,

1159–60 (11th Cir. 2003). We also review de novo “a district court’s interpretation

and application of a statute of limitations.” Foudy v. Indian River Cty. Sheriff’s

Office, 845 F.3d 1117, 1122 (11th Cir. 2017).

      A district court may properly dismiss a § 1983 complaint sua sponte,

without requiring any responsive pleadings, for failure to state a claim if the action

would be barred by the state’s statute of limitations. Jones v. Bock, 549 U.S. 199,

213–15 (2007). The statute-of-limitations period for § 1983 claims in Florida is

four years. Chappell v. Rich, 340 F.3d 1279, 1283 (11th Cir. 2003).

      The standard rule is that federal civil-rights claims begin accruing when the

plaintiff “has a complete and present cause of action.” Wallace v. Kato, 549 U.S.
384, 388 (2007) (quotations and citation omitted). For deprivation-of-property suits

specifically, “the claim does not accrue until the relevant governmental authorities


                                          3
              Case: 16-17268     Date Filed: 01/10/2018   Page: 4 of 4


have made a final decision on the fate of the property.” Corn v. City of Lauderdale

Lakes, 904 F.2d 585, 588 (11th Cir. 1990) (quotation omitted). So here, based on

the allegations in Simpson’s complaint, which we are required to accept at this

stage, Simpson’s cause of action began accruing when the prison disposed of his

personal property on September 24, 2012. It could not have accrued before then

because the property was not allegedly disposed of before that date.

      Turning to the filing date of Simpson’s complaint, the filing date for a §

1983 complaint filed by a pro se prisoner “shall be that of delivery to prison

officials.” Garvey v. Vaughn, 993 F.2d 776, 783 (11th Cir. 1993) (emphasis

omitted) (extending Houston v. Lack, 487 U.S. 266 (1988), to §1983 complaints by

pro se prisoners). Therefore, Simpson’s complaint was deemed filed when it was

signed and stamped by prison officials on September 23, 2016.

      In light of the accrual date of September 24, 2012, and the filing date of

September 23, 2016, Simpson’s complaint was timely filed within Florida’s four-

year statute of limitations for §1983 claims. Consequently, the district court erred

in holding that Simpson’s complaint was not timely filed within the statute of

limitations. We therefore reverse the district court’s order dismissing the case as

untimely filed and remand to the district court for further proceedings.

      REVERSED AND REMANDED.




                                          4